Citation Nr: 0837982	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-12 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right ankle 
injury.

2.Entitlement to service connection for residuals of a right 
ankle injury.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right ankle 
injury.

4.  Entitlement to service connection for a right knee 
disability.

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.

6.  Entitlement to service connection for a low back 
disability.

7.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for sinusitis (or 
allergic rhinitis).

8.  Entitlement to service connection for claimed sinusitis 
(or allergic rhinitis).

9.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

10.  Entitlement to a compensable rating for hearing loss.

11.  Whether there was clear and unmistakable error (CUE) in 
a December 18, 1980 rating decision that denied service 
connection for back, right knee, right ankle and sinus 
conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, which denied the appellant's 
claims for service connection and his claims for increased 
ratings.  

In a January 2006 rating decision, the RO, inter alia, denied 
the appellant's claim that there was clear and unmistakable 
error (CUE) in a December 18, 1980 rating decision.  The 
appellant has appealed both decisions.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  A December 1980 rating action  denied service connection 
for a right ankle disorder, a right knee disorder, a low back 
disability and for sinusitis (or allergic rhinitis).  There 
was no timely appeal of that decision, and it became final.

3.  The evidence received since the December 1980 rating 
action is neither cumulative nor redundant of the evidence of 
record and relates to an unestablished fact necessary to 
substantiate the claim of service connection for a right 
ankle disorder, a right knee disorder, a low back disability 
and for sinusitis (or allergic rhinitis).

4.  The evidence of record demonstrates that residuals of a 
right ankle injury were not a result of any established 
event, injury, or disease during active service and may not 
be presumed to have arisen within the first year of service.

5.  A right knee disability is shown as likely as not to be 
due to the veteran's service.

6.  There is no competent medical evidence that the appellant 
has a current low back disability.

7.  There is no competent medical evidence that the appellant 
has a current diagnosis of sinusitis or allergic rhinitis.

8.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260; his tinnitus has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment, so as to merit extraschedular consideration.

9.  The appellant's hearing loss is manifested by no worse 
than Level I hearing loss in the right ear and no worse than 
Level I hearing loss in the left ear for VA purposes.

10.  A clerical error cannot be used as the basis for finding 
CUE; and the conclusions of the December 18, 1980 rating 
decision that denied four service connection claims are final 
as to those four claims.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the 
claims for service connection for a right ankle disorder, a 
right knee disorder, a low back disability and for sinusitis 
(or allergic rhinitis) are reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

2.  Residuals of a right ankle injury were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  With resolution of reasonable doubt in the veteran's 
favor, a right knee disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008). 

4.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303 (2008).

5.  Claimed sinusitis (or allergic rhinitis) was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).

6.  There is no legal basis for the assignment of a schedular 
or extraschedular evaluation in excess of 10 percent for 
bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2008); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

7.  The criteria for a compensable rating for hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.385, 4.85, 4.86, 
Diagnostic Code 6100 (2008).

8.  The December 18, 1980 rating decision that denied service 
connection for back, right ankle, right knee, and sinus 
conditions was not clearly and unmistakably erroneous as it 
is not yet considered a final decision on these claims; it is 
a final decision regarding the assignment of evaluations for 
tinnitus and hearing loss.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in June 2004, August 2004, and June 
2005.  Because of the favorable outcome in this appeal of 
this issue, any deficiency in the initial notice to the 
veteran of the duty to notify and duty to assist in claims 
involving new and material evidence is harmless error.

Law and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim. The Board has a responsibility to consider 
whether it is proper for a claim to be reopened, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 
1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A December 1980 rating action denied service connection for a 
right ankle disorder, a right knee disorder, a low back 
disability and for sinusitis (or allergic rhinitis).  As will 
be discussed below, the letter informing the veteran of this 
action incorrectly informed him that service connection had 
been granted for these disorders, but that they were 
considered less than 10 percent disabling; therefore 
compensation was not payable for these disorders.  

The evidence received since the December 1980 rating decision 
includes additional statements from the veteran, private 
medical records, including a June 2005 statement from D.N.R., 
M.D., which provides a nexus between the veteran's current 
symptoms and his active duty, and VA medical records.  Dr. 
R's statement is neither cumulative nor redundant and raises 
a reasonable possibility of substantiating the claim. 
Therefore, the claim must be reopened and re-adjudicated on 
the merits.



Service Connection

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2004, August 2004, and June 2005.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and statements of the 
case were issued in January 2006 and January 2007.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006, after the final 
adjudication on the merits of the appellant's service 
connection and increased ratings claims.  However, the Board 
finds that lack of timely notice as to disability ratings or 
effective dates does not prejudice the appellant.  Because in 
the decision herein, the Board denies service connection for 
three of the claimed disabilities as well as the two 
increased ratings claims, no disability rating or effective 
date is being, or is to be, assigned.  Further, in its award 
of service connection for a right knee disability the Board 
is not assigning a disability rating or effective date.  
Hence, there is no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman.

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While the veteran was clearly not provided this more detailed 
notice in relation to his claims for increased ratings, the 
Board finds that the veteran, through written statements made 
to VA, such as his August 2004 written statement, has 
demonstrated actual knowledge of all relevant VA laws and 
regulations.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  As such, the Board finds that the veteran 
is not prejudiced based on this demonstrated actual 
knowledge.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2008).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).
Right Ankle

Service treatment records indicate that the veteran was seen 
in November and December 1978 for his right ankle when 
swelling developed after he played football and square 
danced, though the veteran did not remember twisting his 
ankle.  X-rays showed an old injury and some spurs, but no 
fracture.  A short leg cast for walking was recommended.  The 
clinic examiner diagnosed possible osteoarthritis or 
tenosynovitis, but two weeks later found the ankle much 
improved.  On separation examination dated in February 1980, 
no abnormality of the lower extremities was noted.  On the 
contemporaneous report of medical history, the veteran noted 
that he had been treated for a right ankle injury at the end 
of 1978 and the beginning of 1979.  The examiner commented on 
this report that the veteran's present health was described 
as excellent.

On VA examination in November 1980, the range of motion of 
the right ankle was described as good without deformity and 
without pain on manipulation.  The veteran told the examiner 
that during high school he sprained his right ankle playing 
basketball.  In 1978 (while in service), the veteran said it 
started aching without any injury and he was put in a cast 
for three weeks, after an x-ray was taken which showed no 
bone injury.  Since then the veteran said that it had been 
getting along all right, but was still a weak ankle.  X-rays 
of the right ankle showed bony exostoses rising from the 
anterior superior aspect of the talus, which the examiner 
commented probably represented an old injury.  On 
examination, reflexes of the right ankle were normal.  There 
was no swelling or tenderness on pressure.  There was full 
range of motion and no pain produced on jumping on the leg.  
The examiner diagnosed a history of right ankle sprain.

Private medical records from Dr. J.T.M. dated in 2000 and 
2001 showed treatment for the veteran's left ankle.

In June 2005, Dr. D.N.R., a Navy flight surgeon and family 
physician and 35-year veteran of the Naval Medical 
Department, submitted a medical opinion on behalf of the 
appellant in which he reviewed treatment of the right ankle 
in service and post-service x-rays which noted degenerative 
changes in the ankle joint at arthroscopy in 2000.  Dr. 
D.N.R. opined that there was sufficient evidence in the 
service treatment records to connect right ankle pain to 
service as military health providers suggested osteoarthritis 
was plaguing the veteran while on active duty and post-
service findings related to his left ankle arthroscopy and 
left knee arthroscopy lent additional weight, in his mind, to 
osteoarthritis as a diagnosis for the right ankle.

In his April 2006 written statement, the veteran said that 
his November 1978 right ankle injury occurred on base and 
that it was a severe sprain that would not heal.  He said 
that he was in a cast for three weeks.  Since then his ankle 
has been highly susceptible to pain and swelling.

In this case, there is no competent medical evidence of 
degenerative changes to the right ankle, except for a service 
treatment record wherein an examiner diagnosed possible 
osteoarthritis.  Within a year after discharge, the November 
1980 VA examiner found no physical or X-ray evidence of 
osteoarthritis and diagnosed a history of right ankle sprain.  
Therefore, the Board finds that the appellant is not entitled 
to presumptive service connection for right arthritis.  See 
38 C.F.R. §§ 3.307, 3.309 (2008).

Even though presumptive service connection is not warranted 
on this claim, the appellant is not precluded from 
establishing service connection for residuals of a right 
ankle injury on a direct basis.  See Combee, 34 F.3d at 1041-
42.  However, the veteran must be presumed sound at 
enlistment as regards his right ankle because the only 
deformity listed on his enlistment examination was pes 
planus.  Service treatment records showed swelling and 
treatment of his right ankle in late 1980 as a result of a 
sprain from playing basketball.  When he was examined within 
a year of discharge, the November 1980 VA examiner diagnosed 
a history of right ankle sprain, full range of motion, and no 
evidence of arthritis, swelling, or tenderness.  Therefore, 
the Board finds that, even presuming his right ankle was 
injured before service, there is no competent medical 
evidence that his right ankle sprain in service would rise to 
the level of an aggravating injury as required by VA 
regulations, and there is no competent medical evidence of a 
chronic right ankle disability during service.

Based upon the evidence of record, the Board finds that 
residuals of a right ankle injury did not develop as a result 
of an established event, injury, or disease during active 
service.  There is no competent medical evidence that any 
right ankle disorder is related to service.  In order to 
prevail on the issue of service connection on the merits, 
there must be medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson, 12 Vet. App. at 253.  The medical opinion 
of Dr. D.N.R., a 35-year naval doctor, suggested that there 
was sufficient evidence of a nexus between right ankle pain 
and service based on the suggestion of osteoarthritis in one 
service treatment record and post-service evidence of 
osteoarthritis in joints other than the right ankle.  
However, pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
Moreover, it is evident that Dr. D.N.R. did not review the 
November 1980 VA examination when he reviewed the veteran's 
service treatment records and private medical records from 
Dr. J.T.M.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  Therefore, the Board finds 
entitlement to service connection for residuals of a right 
ankle injury on a direct basis is not warranted.  

The Board also has considered the assertions the veteran has 
advanced on appeal.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that he has a right ankle disability that is 
associated with military service, this claim turns on a 
medical matter--the relationship between a current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the veteran's assertions regarding the etiology 
of residuals of a right ankle injury simply do not constitute 
persuasive evidence in support of the claim.

For the foregoing reasons, the claim for service connection 
for residuals of a right ankle injury must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Right Knee

Service treatment records indicate that the veteran was seen 
in January 1980 for right knee pain.  Examination was normal 
and the examiner diagnosed a probable mild sprain secondary 
to a stretch injury.  He was seen the following month when 
his range of motion was found within normal limits and it was 
noted that he injured his knee playing basketball.  The 
examiner also noted a positive McMurray sign and referred the 
veteran to orthopedics for consultation.  A March 1980 
service treatment record noted the veteran's improvement and 
an essentially normal examination.  No instability of the 
knee was noted.  

His separation physical examination of February 1980 noted no 
abnormalities related to the right knee.  On the 
contemporaneous report of medical history, the veteran noted 
that he was taking Tolectin for a painful knee, but the 
examiner commented on this report that the veteran's present 
health was described as excellent.

On VA examination in November 1980, the veteran complained of 
stiffness in his right knee.  He said that something seemed 
to snap in his right knee when he was playing basketball in 
January, that he hit somebody, and that his knee ached for 
awhile; however, at the time of this examination the right 
knee did not bother him anymore.  On examination, range of 
motion was described as good without any deformity noted or 
pain with manipulation.  Knee jerks were normal and there 
were no abnormal reflexes.  The medial and lateral ligaments 
as well as the cruciates were intact.  There was no swelling 
or tenderness or crepitus noted.  X-rays of the right knee 
showed no abnormality.  The examiner diagnosed a history of 
sprain of the right knee.

Private medical records of Dr. J.T.M. dated from 2000 to 2003 
revealed that the veteran was seen in June 2003 for pain, 
swelling, and discomfort of his right knee that had been 
ongoing for several weeks.  It was noted that these problems 
began when the veteran was jogging.  Weight bearing x-rays 
were unremarkable with a mild osteoarthrosis.  Dr. J.T.M. 
believed the knee disorder was osteoarthritic, but possibly 
meniscal in origin.  A medial meniscal tear in the posterior 
horn of the right knee was noted in August 2003, and a right 
knee arthroscopy with chondroplasty, medial femoral condyle 
and partial medial meniscectomy was performed in September 
2003.  In October 2003, Dr. J.T.M. recommended physical 
therapy for some post-surgical muscular tightness and quad 
weakness.  He also noted a component of arthritic-related 
pain.  

VA outpatient medical records dated from November 2004 to 
March 2005 noted the veteran's past medical history of 
chronic right knee pain and surgery on his torn meniscus in 
September 2003.  

In June 2005, the appellant submitted the typewritten 
statement of Dr. D.N.R., the former Navy physician who 
examined the veteran's service treatment records and some of 
his private medical records for this appeal.  In this 
statement, Dr. D.N.R. noted that the veteran was released 
from service shortly after the right knee injury occurred and 
asserted that the discharging physician did not properly 
address this condition.  He said that his experience was to 
the effect that when the Navy released active duty members 
with on-going medical problems, they were sent to the VA for 
further disposition.  He also noted that the veteran wrote on 
his discharge exam that he was taking Tolectin for a painful 
knee and that the discharge examiner failed to address the 
remark or the condition.  Dr. D.N.R. found that the veteran 
post-service had intermittent pain and swelling which he 
treated with Ibuprofen and rest, and that recurring swelling 
and pain was exacerbated by prolonged standing or physical 
activity.  He noted that the veteran curtailed activities, 
such as skiing, dancing, basketball, golf, ladder climbing, 
and hiking because of his right knee pain.  Reviewing the 
2003 operation and other private medical records, Dr. D.N.R. 
said they revealed evidence of changes consistent with 
osteoarthritis of the knee (chondromalacia of the patella and 
of the medial femoral condyle).  In addition, he cited a 
treatise to the effect that meniscal tears predispose the 
knee to degenerative arthritis and opined that the veteran's 
medial meniscus tear in 2003 was the direct result of his 
inservice injury in January 1980 and that it was probable 
that the injury contributed to early development of 
osteoarthritis.

In an April 2006 signed statement, the veteran said that he 
hurt his right knee while playing basketball as part of his 
physical training in a gym on a submarine base.  He noted 
that Dr. D.N.R. pointed out that this condition was diagnosed 
as a possible meniscus tear and that the physician who 
administered his separation examination did not properly 
address the condition at discharge.  He said that he normally 
took an over-the-counter pain killer; that a private MRI in 
2003 revealed a torn meniscus; that he had surgery followed 
by physical therapy; and that today he had pain in the knee 
all the time.  He conceded that the pain at the time of his 
1980 VA examination was good, but he noted that he had a 
positive MacMurray's that year which is highly suggestive of 
a meniscus tear.

In view of the totality of the evidence, including the fact 
the veteran injured his right knee shortly before discharge 
from service and the discharge physician failed to comment on 
the veteran taking Tolectin for a painful knee, the veteran's 
history of chronic right knee pain, his meniscus tear and 
surgery in 2003, and the medical opinion of a former Navy 
doctor who discussed service and post-service medical 
evidence in support of his view that the veteran's meniscus 
tear was the direct result of inservice injury and that it 
was probable that the injury contributed to osteoarthritis, 
the Board finds that a right knee disability is as likely as 
not due to the veteran's period of active service.  There is 
some evidence of record that supports a finding that the 
veteran's claimed right knee disability is not related to his 
active military service.  Consequently, the Board finds that 
the evidence of record is at least in equipoise and, 
therefore, affording the veteran the benefit of the doubt, 
service connection for a right knee disability is warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This 
allowance is subject to the applicable laws and regulations 
that govern awards of VA compensation.  See 38 C.F.R. § 3.400 
(2008).

Low Back

Service treatment records revealed that the veteran 
complained of back pain on several occasions while in 
service.  July 1978 service treatment records showed that he 
was seen for a complaint of moderate but chronic low back 
pain.  A two-month-plus history of intermittent low back pain 
was noted.  He was referred for lumbar exercise and 
evaluation.  An examination of the back showed pain in the 
lumbar region (L4 and L5) and no muscle cramps.  August 1978 
service treatment records noted that the veteran had done a 
lot of water skiing on the Fourth of July.  The examiner 
diagnosed persistent low back pain.  He was seen in May 1979 
with a complaint of dull lumbar pain after gradually 
increasing weights while weight lifting.  The examiner 
diagnosed that lower back strain, resolving on its own.  
After his separation examination, a March 1980 service 
treatment record revealed that he was seen for back pain 
after playing basketball.  Range of motion with slight pain 
was noted, but no muscle spasm.  The examiner diagnosed a 
muscle strain in the lower back.

His separation physical examination of February 1980 noted no 
abnormalities related to the spine or back.  On the 
contemporaneous report of medical history, the veteran noted 
that he had been treated for recurrent back pain, but the 
examiner commented on this report that the veteran's present 
health was described as excellent.

The veteran underwent a VA examination in November 1980.  He 
complained of a long-standing intermittent backache without 
injury that began two to three years before while he was 
water skiing.  Initially, he was treated with Parafon-40 
medication which got rid of his pain.  Now he said that his 
back was all right; however, he did get an occasional 
recurrence of low back pain, especially when he played 
sports.  X-rays of the lumbosacral spine were negative and no 
significant bone or joint abnormality was seen.  On 
examination, the veteran could touch the floor forward 
bending with good lateral bending and curvature of the spine 
was normal.  There were no muscle spasms.  The examiner 
diagnosed a history of lumbosacral sprain

The June 2005 typewritten statement of former Navy physician, 
Dr. D.N.R., noted that the veteran did not see a physician 
for treatment of back pain post-service, but asserted that 
the veteran's pain limited his ability to perform physical 
activities and required short periods of rest, heat, and 
anti-inflammatory medications.  Dr. D.N.R. opined that it was 
just as likely that the veteran injured his back inservice in 
the course of his shipboard duties as it was likely the cause 
originated with water skiing.  He asserted that the veteran 
should be service-connected for lumbosacral strain.

In an April 2006 signed statement, the veteran said that his 
post-service back pain was never as severe as the back pain 
he suffered during the summer of 1978, but that he had 
experienced more pain over the last year since service, 
perhaps because of working at a computer.

Post-service private and VA medical records found in the 
claims file were negative for any treatment of the back, 
except for the 1980 VA examination and the 2005 statement of 
Dr. D.N.R.

In order to be considered for service connection, a claimant 
must first have a current disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  In addition to medical evidence 
establishing the presence of a current disability, the record 
must also contain medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, as well as medical evidence of a nexus between the 
current disability and either an in-service disease or injury 
or a service-connected disability.  See Hickson, 12 Vet. App. 
at 253; Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the appellant's service treatment records refer 
to back pain and muscle strain in the lower back, but his 
separation examination disclosed no back abnormalities.  The 
November 1980 VA examination found no abnormalities by 
examination or x-ray and listed a diagnosis of a history of 
lumbosacral sprain.  The appellant and Dr. D.N.R. contend 
that the veteran currently has back pain, but pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282; Evans, 12 Vet. App. at 31-32.  In 
addition to the foregoing, the Board notes that the post-
service medical evidence is also entirely negative for any 
indication that the appellant currently has a low back 
disability.  

Simply put, in the absence of proof of a present low back 
disability, there can be no valid claim.  As there is no 
competent evidence that the appellant currently has a low 
back disorder, service connection for a low back disability 
is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 233, 
225 (1992) (service connection presupposes a current 
diagnosis of the claimed disability).

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
a low back disability.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 53 (1990).

Sinusitis

Service treatment records indicated that the veteran was seen 
in August 1979 for possible nasal surgery for correction of 
noisy breathing.  The septum was noted as straight with no 
evidence of anterior or posterior obstruction. and a history 
suggested simple rhinitis with no associated nasal 
obstruction.  The examiner recommended a trial of 
decongestants to be used whenever necessary.  On separation 
examination dated in February 1980, no abnormality of the 
nose or sinuses was noted. 

On VA examination in November 1980, the veteran complained of 
nasal stuffiness throughout the year for three to four years, 
a problem that had never been diagnosed.  One examiner noted 
the nasal septum was not deviated and that the veteran had no 
sinus pain while another noted that the septum was slightly 
to the right.  An x-ray of the sinuses showed no abnormality.  
An examiner diagnosed allergic rhinitis.
Dr. D.N.R.'s private medical opinion, submitted in June 2005, 
recited the service medical evidence related to the veteran's 
rhinitis, but expressed no nexus opinion on this claim.

In his April 2006 written statement, the veteran stated that 
he still had noisy breathing and frequent obstructed nasal 
passages, but that he had not been treated any further for 
this condition.

In its December 1980 rating decision, the RO noted that 
allergic rhinitis is a congenital abnormality for which 
service connection is not appropriate.  The Board notes that 
service connection can be granted for rhinitis.  See 
38 C.F.R. § 4.97, Diagnostic Code 6522 (rating criteria for 
allergic or vasomotor rhinitis) (2008).  However, in this 
case, the Board finds that service connection is not 
appropriate for either sinusitis or allergic rhinitis because 
there is no evidence in the record of a current disability.  

In order to be considered for service connection, a claimant 
must first have a current disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  In addition to medical evidence 
establishing the presence of a current disability, the record 
must also contain medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, as well as medical evidence of a nexus between the 
current disability and either an in-service disease or injury 
or a service-connected disability.  See Hickson, 12 Vet. App. 
at 253; Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the appellant's service treatment records noted 
noisy breathing and possible rhinitis with no nasal 
obstruction.  His separation examination and the November 
1980 VA examination showed no abnormality.  The veteran has 
admitted that he has not sought treatment for this condition 
after service and the private and VA medical records found in 
the claims file do not show any treatment for sinusitis or 
allergic rhinitis.

Simply put, in the absence of proof of a present sinus 
disability, there can be no valid claim.  As there is no 
competent evidence that the appellant currently has sinusitis 
or allergic rhinitis service connection for this disorder is 
not warranted.  See Brammer, 3 Vet. App. at 225 (service 
connection presupposes a current diagnosis of the claimed 
disability).

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
sinusitis or allergic rhinitis.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53.

Increased Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2  
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Tinnitus

In a rating action dated in December 1980, the RO awarded the 
veteran service connection for tinnitus due to acoustic 
trauma under Diagnostic Code 6260 and assigned a 10 percent 
disability rating, effective March 29, 1980.  In August 2004, 
the veteran filed a claim for an increased rating for his 
service-connected hearing disabilities.

6260
Tinnitus, recurrent
10
Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.
Note (2):Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. 
Note (3):Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it. (Authority: 38 U.S.C. 1155)
38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).

In the report of a VA examination conducted in August 2004, 
the examiner reported that the appellant complained of 
constant, bilateral tinnitus since he left service in 1980 
and the audiologist diagnosed constant, bilateral tinnitus.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the U. S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).  
The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected tinnitus disability that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Consequently, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As there is also no legal basis upon which to award separate 
schedular ratings for tinnitus in each ear, the veteran's 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

Hearing Loss

In this case, the veteran is currently assigned a 
noncompensable (0 percent) rating for his service-connected 
high frequency hearing loss pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  See 38 C.F.R. § 4.85 (2008).


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85, Tables VI, VIa, VII (2008)

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  See 38 C.F.R. § 4.86 (2008).

In April 2004, the appellant filed for an increased rating 
for his hearing loss and in a written statement in August 
2004 he noted that he missed many words in conversation and 
found that he frequently had to ask people to repeat what 
they said.  He said that at meetings at work he often missed 
important information.  He wondered if this disability could 
have contributed to his current unemployment.

In August 2004, the veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows: 




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
15
10
60
70
65
51
LEFT
       
10
10
50
65
60
46

Speech recognition scores on the Maryland CNC Word List was 
92 percent, bilaterally.  The examining audiologist diagnosed 
moderately severe to severe sensorineural hearing loss in the 
right ear and moderately severe sensorineural hearing loss in 
the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 51 and a speech discrimination of 92 
percent in the right ear will result in level I hearing for 
that ear.  A puretone threshold average of 46 and a speech 
discrimination of 92 percent in the left ear will result in 
level I hearing for that ear.  Applying these results to the 
Table VII chart, a level I for the right ear combined with a 
level I for the left ear will result in a noncompensable (0 
percent) evaluation.  

The Board notes that the claims file includes a private 
audiology evaluation report dated in October 2004 from Dr. 
J.A.S. that reflects audiometric findings; however, these 
findings are reported in graphic instead of numeric form.  
The Board is precluded from applying these graphic results to 
the criteria of 38 C.F.R. § 3.385 to determine whether the 
veteran's hearing loss disability has worsened.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may interpret graphical representations of 
audiometric data).  Further, the right ear speech 
discrimination score was listed as 56 percent and the left 
ear speech discrimination score was listed as 64 percent.  
However, these discrimination scores were not based on the 
Maryland CNC test as required by VA regulations.  See 
38 C.F.R. § 4.85.  

The veteran also was seen at a VA clinic in November 2004 for 
an audiological consultation when he complained of increasing 
communication difficulties.  The VA audiologist noted that 
the veteran's results were consistent with his August 2004 VA 
audiological examination and she explained to the veteran 
that private facilities might not perform speech 
discrimination testing as VA did.  She also recommended 
hearing aids which the veteran received at VA the following 
month.

Thus, the Board finds that the assignment of a noncompensable 
rating was proper based upon the August 2004 VA audiometric 
examination findings, as mechanically applied to the relevant 
tables.  Evidence of record does not reflect impaired hearing 
acuity levels which would warrant the assignment of a 
compensable evaluation for hearing loss.  

The Board acknowledges the difficulties that the veteran has 
with his bilateral auditory acuity.  However, the ratings for 
hearing loss are based on a mechanical application of the 
tables provided by law.  The Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Based upon the evidence of record, the Board finds that there 
are no objective medical findings that would warrant the 
assignment of a compensable evaluation for his service-
connected hearing loss.  Therefore, entitlement to a 
compensable rating for hearing loss is not warranted.  The 
Board has considered staged ratings under Hart v. Mansfield, 
supra.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert, 1 Vet. App. at 53.

Notwithstanding the appellant's concern that hearing 
difficulties could have contributed to his present 
unemployment, the Board finds there is no competent evidence 
in the record of any unusual or exceptional circumstances, 
such as a marked interference with employment or frequent 
periods of hospitalization related to this service-connected 
hearing loss disability, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

CUE - Laws and Regulations

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2008).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  See 
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  See Fugo, 6 Vet. App. 
at 43.  Final decisions are accorded a presumption of 
validity, and to simply claim CUE on the basis that a 
previous adjudication had improperly weighed and evaluated 
evidence can never rise to the stringent definition of CUE.  
See Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 Vet. 
App. at 44 (citing Russell, 3 Vet. App. at 314).  Similarly, 
broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.

The Court has held that a rating decision does not remain 
"pending and unadjudicated" because VA failed to 
"sympathetically read" an original claim.  See Nelson v. 
Principi, 18 Vet. App. 407 (2004).  The Court has also held 
that a breach of a duty to assist cannot form the basis for a 
claim of CUE.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to fulfill 
duty to assist cannot be basis for CUE even when medical 
record that RO erroneously failed to obtain later formed 
basis for award of service connection when RO obtained 
record).  

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) also held that a breach of a duty to assist 
cannot constitute CUE.  The Federal Circuit, citing Caffrey, 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact and that 
an incomplete record, factually correct in all other 
respects, is not CUE.  The Federal Circuit has held that 
"where an RO renders a decision on a veteran's claim for 
benefits but fails to address one of the claims, that 
decision is final as to all claims; the RO's failure to 
address the implied claim 'is properly challenged through a 
[clear and unmistakable error] motion,' not a direct 
appeal."  See DeShotel v. Nicholson, 457 F.3d 1258 (2006) 
(quoting Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005)).

In a December 18, 1980 rating decision, the RO granted 
service connection for tinnitus due to acoustic trauma and 
awarded a 10 percent rating, effective March 29, 1980, 
granted service connection for bilateral high frequency 
hearing loss and awarded a noncompensable rating, effective 
March 29, 1980, and denied service connection claims for 
residuals of a right ankle injury, a right knee injury, low 
back pain, and allergic rhinitis.  In a January 1981 notice, 
the RO told the veteran that he was awarded service 
connection for hearing loss and awarded a 10 percent rating, 
effective March 29, 1980.  This notice also incorrectly 
informed the veteran that four disabilities (back condition, 
right knee condition, right ankle condition, and sinus) were 
service-connected, but were less than 10 percent disabling.

In his claim filed in May 2005, the veteran argued that the 
December 18, 1980 rating decision was clearly and 
unmistakably in error when it denied service connection for a 
bilateral knee condition, a back condition, and a right ankle 
disability.  The Board notes that the veteran did not claim 
CUE in regard to sinusitis or to the ratings assigned for 
tinnitus and hearing loss and his February 2006 Notice of 
Disagreement and his January 2007 Substantive Appeal are in 
accord.  (The Board also notes that the December 1980 rating 
decision did not consider a left knee disability.)  In 
response, the RO sent the veteran a letter in June 2005 
stating his service connection claims for right knee, right 
ankle and a low back condition were now considered appeals 
issues and he would not have to submit new and material 
evidence to reopen those claims as indicated in an earlier 
letter.  As a matter of fact, in its December 2004 rating 
decision, the RO readjudicated all four service connection 
claims denied in its December 1980 rating decision as new 
claims.  In the present decision, the Board determined that 
new and material evidence had been received, and reopened the 
claims.  Thereafter, it was determined that the new evidence 
was not sufficient to justify an award for the disabilities 
for which service connection was sought by the veteran, and 
these claims have been denied.

In Lozano v. Derwinski, 1 Vet. App. 184, 185 (1991), the 
Court considered and denied an estoppel claim involving a 
veteran who had received mistaken notification that his 
hearing loss was service connected.  The Court stated, "[a] 
clerical error cannot be relied upon to invoke an estoppel 
against the United States for money payments."  The Court 
also held, ". . .an award letter informing the veteran that 
he had been granted service connection for his claimed 
condition, when the RO decision had in fact clearly denied 
service connection, constituted a simple clerical error and 
could not be relied upon as a basis for benefits."  Lorenzo.  
In short, even if the veteran was misinformed, the Board is 
without legal authority to grant his claim on that basis.  
The actual criteria for CUE, as outlined above, must be met.

Thus, the veteran's claim for CUE must involve more than a 
clerical error.  As previously stated, the veteran must show:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  In the present case, 
the veteran has argued that the evidence was weighed against 
him.  This is insufficient for a claim of CUE.

To conclude, the appellant has not alleged any facts that 
were not considered or incorrectly applied statutory or 
regulatory provisions as required for a valid CUE claim.


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for a right ankle 
disability is reopened and allowed to that extent.

Entitlement to service connection for residuals of a right 
ankle disability is denied.

New and material evidence having been submitted, the issue of 
entitlement to service connection for a right knee disorder 
is reopened and allowed to that extent.

Entitlement to service connection for a right knee disability 
is granted.

New and material evidence having been submitted, the issue of 
entitlement to service connection for a low back disability 
is reopened and allowed to that extent.

Entitlement to service connection for a low back disability 
is denied.

New and material evidence having been submitted, the issue of 
entitlement to service connection for a claimed sinusitis (or 
allergic rhinitis) is reopened and allowed to that extent.

Entitlement to service connection for claimed sinusitis (or 
allergic rhinitis) is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to a compensable rating for service-connected 
hearing loss is denied.

Clear and unmistakable error not having been found, the 
appeal based on the December 18, 1980 rating decision being 
clearly and unmistakably erroneous is denied.



____________________________________________
RENÉE M PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


